IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO.AP-75,846



                     EX PARTE REGINALD L. GREEN, Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       CAUSE NOS. 0959648D & 0959649D
                   IN THE 371 ST JUDICIAL DISTRICT COURT
                          FROM TARRANT COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty in cause

number 0959649D to one charge of possession of a controlled substance, and was sentenced to ten

years’ imprisonment. The charge in Cause No. 0959648D, for delivery of a controlled substance,

was taken into consideration in sentencing under Cause No. 0959649D under Section 12.45 of the

Texas Penal Code. A judgment on plea in bar was entered in Cause No. 0959648D, but Applicant
does not have a conviction in that cause. Applicant did not appeal his conviction in Cause No.

0959649D.

        In a single ground for review, Applicant contends that his conviction is constitutionally

infirm. The trial court and the State agree that Applicant is entitled to relief, and the record supports

this conclusion. Relief is granted. The judgment in Cause No. 0959649D in the 371st Judicial

District Court of Tarrant County is set aside, and Applicant is remanded to the custody of the Sheriff

of Tarrant County to answer the charges against him. Because Applicant has no conviction in Cause

No. 0959648D, Applicant’s -01 writ is dismissed.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 13, 2008
Do Not Publish